Exhibit 10.2

CONSULTING AGREEMENT

            THIS CONSULTING AGREEMENT made as of this 1st day of June, 2002 (the
“Agreement”), by and between Herbert Kurtz (“Kurtz”) and RMH Teleservices, Inc.,
a Pennsylvania corporation (“RMH”).

W I T N E S S E T H :

            WHEREAS, Kurtz currently serves as the Chairman of and a member of
the audit, administrative and special committees of the Board of Directors of
RMH;

            WHEREAS, Kurtz desires to resign as a director of RMH; and

            WHEREAS, in connection with Kurtz’s resignation, RMH desires to
retain Kurtz as a consultant to RMH.

            NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, the parties hereto, intending to be
legally bound hereby, agree as follows:

            1.    Payment to Kurtz . RMH hereby agrees to pay to Kurtz an
aggregate amount of $100,000, payable upon the execution of this Agreement for
future services to be provided as set forth in paragraph 4 below.

            2.    Options . RMH acknowledges that Kurtz holds and owns the
following options to purchase common stock of RMH, and Kurtz agrees and
acknowledges that those grants remain unchanged and the exercise period will end
three months following the termination of this consulting agreement:

                        Option for purchase of 10,000 shares at $11.40 per share

                        Option for purchase of 4,000 shares at $4.1875 per share

                        Option for purchase of 4,000 shares at $5.75 per share

                        Option for purchase of 4,000 shares at $2.00 per share



--------------------------------------------------------------------------------

                        Option for purchase of 2,000 shares at $4.68 per share

                        Option for purchase of 5,000 shares at $3.6875 per share

            3.    Resignation . Kurtz hereby resigns as a director of RMH,
effective immediately.

            4.    Consulting . Kurtz agrees to be available to RMH and its
officers, directors and employees for consultation for a period of time through
and including February 29, 2004.

            5.    Confidentiality; Noncompete . Kurtz agrees to keep
confidential any information concerning RMH and its affiliates, and any of the
officers, directors and employees thereof and will not use such information in
any manner adverse to the business or prospects of RMH. Kurtz shall send to
Wolf, Block, Schorr and Solis-Cohen any materials or documents which have been
furnished to him by RMH which are not necessary for his consulting obligations
as soon as practicable following the execution of this Agreement and which
relate to the year immediately preceding the date of this Agreement or which
Kurtz otherwise desires to have retained. Any other RMH documents shall be
returned to RMH or destroyed. Wolf, Block will retain the documents at least
through the time period of the completion of the terms of this Agreement. Kurtz
and/or RMH shall have access to the documents in the event of any dispute
between Kurtz and RMH. Kurtz further agrees that he will not engage or be
financially interested, directly or indirectly, in any activity which competes
with the business of RMH. The preceding shall not prohibit Kurtz from acquiring
or holding any issue of stock or securities listed on a National Securities
Exchange or quoted on a daily listing of over-the-counter market securities,
provided that, at any one time, Kurtz and Kurtz’s immediate relatives or
affiliates do not collectively own more than 4.9% of the number of shares
outstanding of any such single stock or securities issuance.

            6.    Entire Agreement . This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and

-2-



--------------------------------------------------------------------------------

understandings, inducements or conditions, express or implied, oral or written,
except as herein contained.

            7.    Equitable Relief . Without prejudice to the rights and
remedies otherwise available to RMH, RMH shall be entitled to equitable relief
by way of injunction or otherwise if Kurtz breaches or threatens to breach any
of the provisions of this Agreement.

            IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement on the date first above written.




   


                /s/ Herbert Kurtz    

--------------------------------------------------------------------------------

      Herbert Kurtz





  RMH TELESERVICES, INC.


    By: /s/ Andrew I. Bronstein    

--------------------------------------------------------------------------------

      Name: Andrew I. Bronstein       Title: Chief Accounting Officer


-3-